           Case 1:20-cv-01567-EDK Document 7 Filed 11/13/20 Page 1 of 1




              In the United States Court of Federal Claims
                                          No. 20-1567 C
                                   (Filed: November 13, 2020)


DONALD J. TRUMP FOR PRESIDENT,
INC., et al

               Plaintiffs

       v                                                                            JUDGMENT

THE UNITED STATES

               Defendant


       Pursuant to the parties’ motion to withdraw their complaint, filed November 12, 2020 and
the court’s Order, also filed November 12, 2020 directing the Clerk to treat plaintiffs’ motion to
withdraw as a notice of voluntary dismissal,

      IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 41(a), that plaintiffs’
complaint is dismissed without prejudice.




                                                     Lisa L. Reyes
                                                     Clerk of Court

                                                 By: s/Anthony Curry

                                                     Deputy Clerk



NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
